AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT is executed this 26th day of March,
2007 by and between Proliance International, Inc. (formerly known as Transpro,
Inc.), a Delaware corporation (the “Company”) and Charles E. Johnson (the
“Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of March 12, 2001, and amended as of October 28, 2004 and May 4, 2006
(collectively, the “Agreement”) under which the Company retained the Employee to
serve as President and Chief Executive Officer of the Company; and

WHEREAS, the parties wish to (i) extend the term of this Agreement, (ii) extend
the term of certain severance benefits hereunder, and (iii) implement a
temporary reduction in the base salary of the Employee during calendar year
2007.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:

1.  Notwithstanding the terms of Section 4 of the Agreement regarding base
salary payments to the Employee, the parties agree to proceed in accordance with
the provisions of the Temporary Salary Adjustment Rider attached hereto as
Exhibit A.

2.  Section 3 of the Agreement is hereby deleted in its entirety and shall now
read as follows:

“Section 3. Term of Employment

The Term of Employment will be the period ending on March 11, 2009, unless
earlier terminated pursuant to Section 11 hereof. At the end of the initial Term
of Employment, and on each anniversary thereof, the Term of Employment will
automatically be extended for one (1) additional year, unless the Company or the
Employee will have given written notice to the other that such party does not
wish to extend this Agreement at least ninety (90) days in advance.”

3.  Section 11(e) of the Agreement, as amended, is hereby deleted in its
entirety and shall now read as follows:

“(e) Effect of Termination Without Serious Cause or With Good Reason. If (i) the
Company terminates the Term of Employment and the Employee’s employment

 

 

--------------------------------------------------------------------------------



herein without Serious Cause, or (ii) the Employee terminates the Term of
Employment and his employment hereunder for Good Reason, the Employee will be
eligible for severance benefits in accordance with the terms of the Proliance
International, Inc. Supplemental Executive Retirement Plan, as amended. In
addition, the Employee will be entitled to prompt payment of (A) any accrued but
unpaid salary and vacation, (B) any earned but unpaid bonus from a prior fiscal
year (subject, if applicable, to the terms of any deferred compensation
arrangements), (C) the Company’s medical, dental and vision plans (with standard
employee payment), life insurance in the amount of two (2) times the Employee’s
annual base salary and long term disability insurance for the period of two (2)
years, and (D) reimbursement of business expenses incurred prior to the date of
termination.”

4.  Except as expressly amended hereby, the Agreement remains unchanged and in
full force and effect. This Amendment No. 3 may be executed in counterparts,
each of which shall constitute an original and all of which shall constitute one
and the same agreement. Delivery of signature by facsimile or other electronic
image shall be valid and binding for all purposes.

[signature page follows]

 

 

-2-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 on the
year and date first above written.

 

 

 

PROLIANCE INTERNATIONAL, INC.



 

By: 


/s/ Paul R. Lederer

 

 

Name: 

Paul R. Lederer

 

 

Title:

Chairman of the Board

 

 


/s/ Charles E. Johnson

 

 

Charles E. Johnson

 

 

-3-

 

--------------------------------------------------------------------------------



Exhibit A

Temporary Salary Adjustment Rider

Employee agrees to a reduction in his annual base salary for the calendar year
2007 from $500,000 to $425,000. Salary payments for the period April 1, 2007
through December 31, 2007 will be made at the amount of $33,333 per month in
accordance with the Company’s ordinary payroll practices. Bonus eligibility for
2007 will be based upon a $500,000 base salary level. Effective January 1, 2008,
assuming the Employee remains in the Company’s employ, the Employee’s annual
salary will revert to the prior annual rate of $500,000, unless mutually agreed
otherwise.

Additionally, in the event there is a Change of Control during calendar year
2007, the Employee’s annual base salary will thereupon revert to the current
rate of $500,000. Should the Employee’s employment relationship with the Company
terminate during calendar year 2007 under circumstances whereby the Employee
would be entitled to payments set forth in Sections 11 or 12 of the Agreement
and/or the Supplemental Executive Retirement Plan, as amended, such payments
will be calculated at the Employee’s annual salary rate of $500,000.

 

 

-4-

 

--------------------------------------------------------------------------------